Citation Nr: 9932290	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-33 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder claimed as post-traumatic stress 
disorder (PTSD) and depression with psychosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1997, the RO 
denied service connection for PTSD.  In October 1997, the RO 
denied service connection for depression with psychosis.  The 
veteran has perfected appeals for both rating decisions.  

The Board notes service connection was denied for situational 
anxiety in August 1980 and the veteran did not appeal that 
rating decision.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that 
"a claim based on the diagnosis of a new mental disorder ... 
states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement."  
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
Diagnoses of PTSD and depression with psychosis were not of 
record at the time of the August 1980 rating decision.  The 
Board finds the issue of entitlement to service connection 
for a chronic acquired psychiatric disorder must be 
adjudicated on the basis of an original claim.  


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for a chronic acquired 
psychiatric disorder is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background


Review of the service medical records shows that the veteran 
was diagnosed with situational anxiety in October 1969.  A 
psychiatric consultation conducted in February 1970 found no 
evidence of neurosis, psychosis, or suicidal ideation.  The 
veteran's mental status was determined to be normal at the 
time of the separation examination conducted in May 1970.  
The veteran was medically discharged from active duty as a 
result of bilateral claw toes.  

Private treatment records associated with the claims files 
include diagnoses of bipolar disorder, PTSD, and adjustment 
disorder beginning in March 1995.  

VA hospitalization records associated with the claims files 
include pertinent diagnoses of bipolar disorder, personality 
disorder, dysthymia, panic disorder with agoraphobia and 
major depression with psychotic features beginning in August 
1995.  Psychological testing conducted in July 1995 was 
interpreted as revealing the possibility of a thought 
disorder and also the possibility of schizotypal personality 
or pre-psychotic disorder.  

The report of a May 1996 VA PTSD examination has been 
associated with the claims files.  The veteran alleged that 
during active duty she had been sexually assaulted by a 
single female on one occasion, by three females on another 
occasion and by a male photographer on a third occasion.  The 
diagnosis was PTSD with depression.  

The transcript of an August 1999 travel Board hearing at the 
RO conducted by the undersigned member of the Board is of 
record.  The veteran testified that she was first diagnosed 
with depression in 1996.  


She alleged that the depression was the result of two in-
service sexual assaults, one by a female (June 1969) and one 
by a male (April or May of 1970).  She also testified that 
she was attacked by three lesbians during active duty.  She 
did not supply a date for the alleged attack.  She was 
receiving Social Security disability payments since 1996 due 
to her psychiatric illness.  

Criteria

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  In this case, the veteran claims to have PTSD as a 
result of in-service personal assaults.  The veteran's 
testimony with respect to her in-service stressors must be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).

Included in the claims files are the results of a VA PTSD 
examination wherein the examiner diagnosed the disorder.  The 
only stressors included on the examination report were 
service related.  This also must be presumed to be credible 
for the limited purpose of establishing whether the claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder is well grounded.





As the veteran's testimony with respect to her in-service 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded and as there 
is a current diagnosis of PTSD based on these stressors, her 
claim for service connection for PTSD is well grounded.  To 
that extent, the appeal is granted.

The Board notes the veteran has claimed entitlement to 
service connection for depression with psychosis.  While 
there are diagnoses of the disorder included in the claims 
files, the disorder has not been linked to active duty.  The 
Board finds, however, the claim of entitlement to service 
connection for depression with psychosis is inextricably 
intertwined with the claim of entitlement to service 
connection for PTSD.  

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for a chronic acquired 
psychiatric disorder is further addressed below in the remand 
portion of this decision.  


ORDER

The veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disorder is well grounded.  To 
that extent only, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disorder has 
been found to be well grounded, VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107 (West 1991).

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (1999).  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (1999).  In this case, as there is no evidence that the 
veteran was engaged in combat with the enemy or that the 
claimed stressor is related to such combat, there must be 
corroborative evidence of the claimed in-service stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

While the claims file includes diagnoses of PTSD, these 
diagnoses of PTSD were based upon reported in-service 
stressors that have not been verified.  Verification of the 
veteran's aforementioned reported in-service stressors is 
necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  

The sufficiency of the stressor is a medical determination 
and adjudicators may not render a determination on this point 
in the absence of independent medical evidence.  See West; 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.

It is noted that victims of in-service personal assault may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  However, alternate sources are 
available that may provide credible support to a claim of an 
in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996).  

The Court has held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations.  Cohen; YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton v. West, 12 Vet App 272 (1999).

The Board finds the RO complied with one of the development 
requirements from M21-1, Part III, 5.14(c) by sending the 
veteran stressor development letters specifically tailored 
for personal assault cases.  The Board further finds, 
however, that the RO failed to comply with the provisions in 
M21-1, Part III, 5.14(c) regarding behavior changes.  
Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  The RO must determine whether the 
veteran exhibited behavior changes in service.  See M21-1, 
Part III, 5.14(c)(8).  If there is evidence of behavior 
changes, it should be determined whether these indicate the 
occurrence of a stressor.  Secondary evidence may need 
interpretation by a clinician, particularly if it involves 
behavior changes, and evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(c)(9); Patton.

The Board notes on a Social Work Assessment dated in July 
1995, it was reported the veteran's aunt alleged that she was 
the victim of a sexual assault during high school.  The 
veteran has not reported any such incident.  The Board finds 
the veteran and the veteran's aunt should be contacted and 
further information be obtained regarding the alleged 
pre-service sexual assault.  

The veteran has testified that she was in receipt of Social 
Security Administration disability benefits since 1996 due to 
psychiatric disorders.  Such records have not been associated 
with the claims files.  The RO must attempt to secure these 
records.  The Court has indicated that medical records upon 
which an award of Social Security Disability benefits has 
been predicated are relevant to VA claims for service 
connection and an increased rating.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to her claim of entitlement 
to service connection for a chronic acquired 
psychiatric disorder.  

After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the response from the veteran, 
the RO should obtain all outstanding VA 
treatment records.  The RO should request the 
veteran to provide any information regarding 
an alleged sexual assault which occurred 
while the veteran was in high school.  

2.  The veteran's aunt should be contacted to 
obtain any further information regarding an 
alleged sexual assault which occurred while 
she was in high school.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If such records 
are unavailable, the file should include 
a notification to that effect.  

4.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of her claim for 
service connection for a chronic acquired 
psychiatric disorder. 

With reference to the PTSD claim, the 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
she must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  

The RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, if she has provided 
sufficiently detailed information to make 
such request feasible.

5.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

6.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

7.  Thereafter, if and only if any 
claimed in-service stressor is 
corroborated by the evidence or if 
otherwise deemed warranted, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file, a separate 
copy of this remand, and a list of the 
stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.
All findings should be reported in 
detail.  Any further indicated special 
studies should be conducted.  The 
examiners should review the results of 
any testing prior to completion of the 
reports.  The examiners must express an 
opinion as to the etiology of any mental 
disorder(s) no matter how diagnosed found 
on examination and whether or not the 
mental disorder(s) found is (are) related 
to service, or if preexisting service was 
(were) aggravated in service.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

If PTSD is not diagnosed, yet the 
examiner finds the appellant has other 
psychiatric disorders, the examiner must 
express an opinion as to whether any such 
disorder(s) is or are related to the 
appellant's period of service on any 
basis, to include on the basis of 
aggravation.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

9.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes any additional pertinent 
law and regulations, specifically to include M21-1, Part III, 
5.14(c).  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals







